 1                                                                     JS-6
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10
     THIRTY THREE THREADS, INC., a                  Case No. 2:18-cv-09765-RGK-FFM
11
     California corporation,
12                                                  Hon. R. Gary Klausner
                   Plaintiff,
13                                                  ORDER DISMISSING CASE [39]
14        v.
15
   AREBESK INC., a California corporation;
16 LEANA SHAYEFAR, an individual; and
   DOES 1-10, inclusive,
17
18                 Defendants.
19
20
21
22
23
24
25
26
27
28
        Case No. 2:18-cv-09765-RGK-FFM          1
        ORDER DISMISSING CASE [39]
1 TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
2
            Pursuant to the Joint Notice of Dismissal and good cause appearing therefore,
3
4 IT IS HEREBY ORDERED that Plaintiff’s Complaint and Defendants’
5 Counterclaims in the above-referenced action is hereby dismissed without prejudice.
6
     The Clerk is directed to close this case.
7
8
9           IT IS SO ORDERED.
10
11
12 DATED: August 29, 2019                              _________________
                                                       R. Gary Klausner
13                                                     United States District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
          Case No. 2:18-cv-09765-RGK-FFM         2
          ORDER DISMISSING CASE [39]
